 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,
                                                 Case No.: 2:11-cr-00181-KJD-CWH
 4                    Plaintiff,

 5                       vs.
                                                              ORDER
 6 JAMES BUCK,                                       RE: MOTION TO WITHDRAW
                                                      AS ATTORNEY OF RECORD
 7                   Defendant.

 8         IT IS HEREBY ORDERED that Daniel J. Cowhig, Assistant United States

 9 Attorney is withdrawn as attorney of record for the Government.

10         IT IS FURTHER ORDERED that Daniel J. Cowhig shall be removed from the

11 CM/ECF service list in this case.

12
           February 20, 2020
13 Dated: ___________________               ________________________________________
                                            HONORABLE KENT J. DAWSON
14                                          United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26
